EXHIBIT 10.9

AMENDMENT TO

401(k) SAVINGS PLAN

Morgan Stanley & Co. LLC (the “Company”) hereby amends the Morgan Stanley 401(k)
Savings Plan (the “Plan”) as follows:

1. Effective January 1, 2012, Section 20(a) of the Plan, Inalienability of
Rights, shall be, and hereby is, amended by adding the following at the end
thereof:

“Effective January 1, 2012, in the event a domestic relations order is submitted
for determination of its status as a QDRO in accordance with this Section 20(a),
a ‘QDRO determination fee’ of $750 shall be assessed and allocated among the
Participant’s and the alternate payee’s interests under the Plan as follows:

“(1) As provided in such QDRO, or, if not specified;

“(2) If 100% of the Participant’s Account is assigned to the alternate payee,
against the interest assigned to the alternate payee; or

“(3) If any portion less than 100% of the Participant’s Account is assigned to
the alternate payee, evenly between the Participant and the alternate payee.”

2. Effective at the end of December 31, 2011, Supplement B, Participants
Residing in Puerto Rico, shall be, and hereby is, amended by adding the
following to the end of Section 7, Amendment and Termination of This Supplement,
thereof:

“(c) Cessation of Participation of Puerto Rico Employees. Notwithstanding
anything in this Supplement B to the contrary, effective at the end of
December 31, 2011 no Puerto Rico Participant shall be entitled or permitted to
make or receive any Pre-Tax Contributions, Catch-Up Contributions, Company
Contributions or other contributions or allocations with respect to any Plan
Year that commences on or after January 1, 2012. Any amounts held in the Plan
attributable to periods prior to January 1, 2012 shall continue to be
administered subject to the provisions of the Plan.”

* * * * * * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf as of this 23rd day of December, 2011.

 

MORGAN STANLEY & CO. LLC By:   /s/ JEFF BRODSKY Title:   Global Head of Human
Resources

 

2